Citation Nr: 0029028	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  95-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
residuals of the left knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1942 to June 
1945.  The veteran was awarded the Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied a rating in excess of 10 percent for the 
disability at issue.  This case was previously before the 
Board in September 1998, at which time the Board found that 
no clear and unmistakable error was present in September 1945 
and November 1948 rating decisions.  In that decision, the 
Board also granted a 30 percent rating for service-connected 
psychiatric disability; the issue of an increased rating for 
shell fragment wound of the left knee was remanded.  The RO 
completed all development to the extent possible, and the 
case is again before the Board for final appellate review.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

The competent evidence shows, at most, a tender and painful 
scar residual to left knee shell fragment wound, without 
other service-related impairment to the left knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for shell 
fragment wound residuals of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records dated in April 1944 show that the 
veteran was wounded in action by shrapnel.  The tentative 
diagnosis was penetrating wound, mild, lateral aspect of the 
left knee with foreign body in the joint space.  An x-ray 
demonstrated a 3-millimeter (mm) foreign body near the skin, 
anterolaterally, of the left knee, four centimeters (cm) 
above the joint near the skin.  The wound was subsequently 
debrided; the foreign body was removed.  There was no nerve 
damage.  

The veteran's service separation examination of June 1945 
shows a history of shrapnel wound of the left knee.  A 6 by 
1/2-cm scar on the anterior surface of the left knee that was 
non-symptomatic and nondisabling was noted.  The veteran's 
flexion of the left knee was limited to 10 degrees.  

A rating decision dated in September 1945 granted service 
connection for shrapnel wound scar, left knee, 6 by 1/2 cm 
with 10 degrees loss of flexion at a rate of 
0 percent.  

During an October 1948 VA examination, an x-ray of the left 
knee showed no evidence of bone or soft tissue pathology; no 
opaque foreign body was noted in the soft tissues.  The 
veteran walked with a normal gait.  Physical examination 
showed no deformity of any of the joints of the lower 
extremity.  There was no atrophy of the quadriceps or the 
calves.  There was no limitation of motion or synovial 
thickening or excess fluid in either knee.  On the anterior 
aspect of the left knee was a 2 1/2-inch by 1/4-inch scar 
that was not depressed or adherent.  The scar was tender at 
its most lateral aspect; there were no neurological or 
vascular changes distal to the scar.  The pertinent diagnosis 
was scar of wound, penetrating, left knee.  

A rating decision dated in November 1948 granted a 10 percent 
rating for left knee scar, tender, residual of gunshot wound, 
under Diagnostic Code (DC) 7804.  

When the veteran underwent private hospitalization in April 
1988 for low back pain, it was noted that there was a 
shooting quality to the pain that radiated to the left lower 
extremity to the ankle.  Also noted was muscle spasm, 
including to the left calf.  The assessment was spinal 
stenosis, L4-5, muscle weakness of the left lower extremity 
with radicular symptoms, no sensory deficit.  Past surgery 
was noted to include shrapnel removal with loss of half the 
extension tendon mechanism of the left patella.  There was no 
pertinent diagnosis.  

The veteran was afforded a VA examination in May 1995.  The 
veteran reported being hit in the knee when a mortar shell 
exploded during service.  After service, the veteran stated 
that he always had a limp because of decreased strength in 
the right knee.  He complained of pain limiting his function.  
Other than treatment of the wound of the left knee in 
service, he had no further surgery of the left knee.  The 
veteran stated that it was not the scar of the left knee that 
bothered him; it was the left knee joint that bothered him.  

Physical examination revealed a healed depigmented scar on 
the lateral knee, thigh, 2.4 inches by 0.1 inch, which was 
nontender.  There was no dimpling, retraction or adhesions.  
Flexion of the left knee was to 100 degrees.  The examiner 
noted that a claims file was not available for review.  An x-
ray of the left knee was negative.  The impression was status 
post gunshot wound, left knee, causing dislocation of the 
left patella, per history; also left knee scar, reportedly 
not a problem.  Subjective complaints included pain, 
decreased function and mobility.  Physical examination 
disclosed a scar and decreased range of motion.  The 
diagnosis was status post gunshot wound with residual scar 
and probably degenerative joint disease (DJD) secondary to 
gunshot wound.  

The veteran testified at a personal hearing at the RO in 
September 1995.  The veteran described the injury to his 
knee.  Hearing transcript (T.) 9-12.  The veteran stated that 
he wore a wrap around his left knee to prevent it from 
buckling out on him.  T. 12.  

A letter dated in October 1995 from DAS, MD, indicates that 
the veteran had considerable difficulty bending the left 
knee.  The opinion was that the veteran suffered consequences 
of his injuries from many years ago and he deserved as much 
assistance as possible.  

During VA examination in December 1995, a tender scar over 
the lateral knee was noted.  The diagnosis was no significant 
muscle changes or pathology.  

On VA orthopedic examination in December 1995, the diagnoses 
were mild DJD of the left knee and degenerative meniscal 
tear, lateral.  

The veteran underwent a VA examination in November 1997.  The 
examiner noted that the veteran was injured in combat with 
shrapnel wound to the left knee.  The veteran used a cane to 
walk; he had a shuffling, antalgic gait.  He favored the left 
leg, and there was a slight limp.  He had a brace on his left 
knee.  There was a V-shaped scar over the anterior and 
lateral aspect of the left knee, 2 1/2 and 3 inches, 
respectively.  There was a mild scar on the medial side of 
the left knee.  There was no bony abnormality or swelling of 
the knees, bilaterally; there was some mild atrophy in the 
muscles of the distal quadriceps.  

On physical examination, the veteran had a marked problem 
getting up from a chair or kneeling; when kneeling, he could 
not get up without the help of a chair or cane or another 
person.  Bilateral lower extremity strength was 3/5.  Flexion 
of the left knee, at best, was about 118 degrees; a slight 
crepitus was heard halfway through the range of motion, 
actively though not passively.  There was no medial or 
lateral instability or anterior laxity.  The diagnoses were 
asymptomatic scar secondary to trauma and bilateral mild DJD 
of the knees.  

The veteran testified at a personal hearing at the RO again 
in April 1998.  The veteran stated that he had give-way of 
the left knee at certain times, especially in the morning 
when he first arose.  He noticed swelling mostly just below 
the knee, including the calf and ankle.  The veteran 
testified that even walking one block was a stretch for him.  
He used an exercise bicycle, and he rode a mile on it between 
5-8 minutes.  T. 2-3.  He had pain which he attributed to 
arthritis, and the pain shifted from one knee to the other 
when he walked.  His family doctor issued a wrap for the 
knee, and that helped him.  T. 3.  The veteran testified that 
he had difficulty walking up and down stairs due to knee 
problems.  T. 4.  

Private clinical records dated from 1997 to 1999 show that 
the veteran was treated for various disabilities, including 
DJD.  

The veteran was afforded a VA examination in June 1999.  The 
examiner stated that he had reviewed the veteran's claims 
file prior to the examination.  It was noted that the veteran 
had retired from a desk job in 1982; he complained at that 
time that sitting and walking were "a problem."  He used a 
wheelchair and his activities of daily living were markedly 
restricted, which the veteran attributed to a heart attack.  
He used a cane for short distances when he walked, such as 
from the wheelchair to the examining room or about his 
apartment.  He had previously used a brace on his left knee, 
but he stated that it became too difficult and troublesome so 
he no longer used it.  

The veteran complained that he had pain in his back and legs 
due to knee pain.  He reported that his legs were weak and 
felt stiff, which he dated to the time of back surgery.  His 
legs reportedly tended to give way and he lacked endurance.  
The examiner stated that it was clear that his lack of 
endurance and his limitation of walking were due to cardiac 
disability based upon the history provided.  In addition, the 
examiner opined that the decreased activity and pain were the 
result of previous spinal surgery, as reported by the 
veteran.  The examiner stated that it was quite unclear that 
the veteran's knees produced decreased activity, decreased 
endurance, feelings of give-way, pain or weakness.  The 
veteran indicated that weather changes caused multiple joint 
pain.  

On physical examination, there was no pain of the knees 
during examination or during gait.  Alignment was such that 
the veteran walked with his knees at 
10 degrees of flexion.  Range of motion of the left knee was 
from 0 degrees of extension to 90 degrees of flexion.  Active 
range of motion was from 0 degrees of extension to 120 
degrees of flexion, bilaterally.  There was a complaint of 
bilateral knee pain during active flexion of 90 degrees; 
passive flexion of 120 degrees did not cause increased pain.  
No crepitus was noted during range of motion of the knees.  

Scars on the left knee measured 5.5 cm by 1 mm, crossing the 
anterolateral aspect of the knee.  The scar was nontender and 
nonadherent.  There was a small punctate scar barely visible 
medial to the left patella.  Circumferential measurements 
with tape measure showed 42 cm, both thighs; 42 cm, right 
knee and 41 cm, left knee; and 37.5 cm, right calf and 37 cm, 
left calf.  No soft tissue swelling, no localized tenderness 
or joint effusion was noted about the left knee.  Patellar 
alignment was normal on the left.  Ligament examination and 
testing were normal, without laxity.  Bilateral quadriceps 
and hamstring strength was 4/5.  The examiner ruled out any 
additional limitation of motion secondary to flare-ups of 
pain.  

The diagnoses were arthralgia of the left knee and shrapnel 
wound of the left knee.  X-rays of the knees revealed 
degenerative joint changes, right greater than left.  The 
examiner concluded that the veteran had bilateral knee pain, 
with x-ray changes greater on the right so as to account for 
that pain.  The veteran was also noted to have limitation of 
motion.  The examiner did not believe that the veteran's knee 
complaints were the source of functional limitations, as 
opposed to the prior extensive spinal surgery and his cardiac 
condition.  Further, the examiner opined that the past 
shrapnel injury was not the cause of the veteran's knee pain, 
as any arthritic changes that were present were due, in his 
opinion, to aging.  

The examiner stated that the veteran did express 
fatigability, weakened movements and incoordination that the 
examiner attributed solely to spinal surgery and cardiac 
disability - not the left knee.  The examiner further opined 
that the left knee disorder did not prevent the veteran from 
working.  The examiner found no evidence of functional 
impairment, muscle atrophy or limitation of motion of the 
knee that was the result of the shell fragment injury of the 
left knee.  In his opinion, the veteran's subjective 
complaints of pain were explainable on the basis of residuals 
of spinal surgery and cardiac disability rather than any 
direct abnormality of the left knee.     



Analysis

In the instant case, the RO attempted to obtain all available 
treatment records.  The veteran was afforded several VA 
examinations during the pendency of the appeal.  For the 
purpose of determining entitlement to an increased disability 
evaluation, the VA examination conducted pursuant to the 
Board's September 1998 remand is adequate and the case need 
not be returned.  See Stegall v. West, 10 Vet. App. 289 
(1998).  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require evaluation of the complete medical 
history of the veteran's condition.

The Board notes that the appellant's claim has been in 
continuous appellate status since the July 1995 filing of a 
notice of disagreement.  Accordingly, the Board has 
undertaken review of this matter with a view towards the 
severity of the veteran's disorder contemporaneous to the 
rating decision in question.  See Powell v. West, 
13 Vet. App. 31 (1999); Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(2000) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  

In the instant case, the veteran's scar has been rated as 10 
percent disabling under DC 7804 since the November 1948 
rating decision.   By law, given that the 
10 percent rating has been in effect for several decades, 
that rating is protected.  38 U.S.C.A. § 110 (West 1991).

The Board notes that the 10 percent rating under DC 7804 is 
the maximum rating under that criteria.  A higher rating 
under Diagnostic Code 7805 is possible, based on limitation 
of function of the affected part.  Additionally, the Board 
notes that a review of the record shows that the veteran has 
complaints and findings of knee disability aside from the 
scar, including arthritis, pain, giveway, and crepitus.  The 
Board remanded the case in 1998 for the express purpose of 
having a medical expert identify the nature of the service-
connected disability.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  However, it is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994), and an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion.  Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991).  

Initially, the Board notes that a VA examination in May 1995 
contained a conclusion that the veteran probably had DJD 
secondary to gunshot wound.  However, this opinion was later 
contradicted by a VA examiner in June 1999.  The Board finds 
that the June 1999 examination report is of higher probative 
value than the earlier 1995 medical report.  In 1995, the 
examiner specifically noted that the veteran's claims file 
was not available for review.  In 1999, the examiner did 
review the veteran's claims file, and therefore had a much 
sounder basis on which to formulate his opinions and 
conclusions.  The 1999 examiner also was charged with 
responding to the specific questions identified in the 
Board's remand which were the ultimate and critical questions 
pertinent to the veteran's case.  Such was not the case with 
the 1995 examiner.  For these reasons, the Board places 
greater weight on the 1999 examiner's opinions and findings.  

Similarly, other medical records or statements prior to the 
1999 examination are of lower probative value as they contain 
findings, and in some cases, opinion, but the examiners did 
not have the veteran's longitudinal history documented by the 
veteran's service and post service medical reports on which 
to make any conclusions as to the nature of service-connected 
disability.  Id.   

Significantly, the 1999 VA examiner did not associate the 
veteran's knee pain, lack of endurance, DJD or other function 
limitations or identified disability to his past shrapnel 
injury.  The examiner discussed the prior evidence along with 
current findings in resolving what manifestations were 
related to the shrapnel wound of the left knee; he 
essentially recognized the scarring.  The examiner 
acknowledged the veteran's reports of fatigability, weakened 
movement and incoordination; however, those symptoms were 
attributed by the examiner to disability other than the left 
knee shrapnel wound.  In sum, the competent and probative 
evidence does not associate the veteran's service-connected 
left knee shell fragment wound residuals to any functional 
limitation due to scarring, limitation of motion or 
instability so as to warrant consideration of the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(2000).  Similarly, as the examiner discounted the effects of 
pain in conjunction with the service-connected disorder, the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not for 
application (where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered).  Moreover, in 
light of the absence of medical findings of functional loss 
due to service-connected disability, the Board does not find 
that a higher rating based on limitation of function of the 
affected part due to scarring is in order.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The Board also notes that service medical records determined 
that the veteran's shell fragment wound did not involve the 
nerves.  Accordingly, consideration of the diagnostic 
criteria of 38 C.F.R. § 4.124a is not warranted.  Further, 
the medical evidence does not point to muscle damage 
resulting from the shell fragment wound.  The DCs under 
38 C.F.R. § 4.73 are not for application.  

The Board recognizes that the veteran testified to certain 
knee problems at his hearings and reported various symptoms 
on examination.  However, although the veteran is competent 
to testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The Board, therefore, places high probative value 
on the findings of the medical examiners.  That is, the 
veteran is not able to provide a competent opinion as to 
which manifestations of his knee problem stem from service-
connected or other nonservice-related reasons.  Id.   



ORDER

An increased rating for shell fragment wound residuals of the 
left knee is denied.  


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


 

